Citation Nr: 0729601	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-24 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right little finger injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 through June 
1994, with additional, unverified periods of service prior to 
October 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

The residuals of a right little finger injury are comparable 
to amputation.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right little 
finger deformity have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5156, 5227 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her right little finger deformity 
is disabling and warrants a compensable rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5227, which pertains to ankylosis of 
ring or little finger.  DC 5227 provides a noncompensable 
rating for such ankylosis whether it be unfavorable or 
favorable, or of the major or minor extremity.  There is no 
compensable rating for the little finger for ankylosis.  
Likewise, DC 5230 provides only a noncompensable rating for 
the ring or little finger for any level of limitation of 
motion.  The criteria for DC 5156, amputation of the little 
finger, provides a 10 percent rating for amputation at the 
proximal interphalangeal joint or proximal thereto (either 
hand), without metacarpal resection. With metacarpal 
resection (more than 1/2 of that bone lost), a 20 percent 
rating is warranted (either hand).

At a VA medical examination of the right hand in October 
2003, it was reported that the veteran was right handed. Her 
right little finger was reported as in a fixed abnormal 
position , with chronic pain in the finger, especially in the 
joint, and down the side of the hand.  The pain is aggravated 
by bumping her hand and opening car doors.  The veteran 
reported no impact on her activities of daily life.  She is 
able to write, grab things, and hold objects.  The physical 
examination revealed right fifth finger joint deformity, but 
good grip strength at 5/5 bilaterally.  She was diagnosed 
with boutonniere deformity of the right fifth finger.  Range 
of motion of the fingers was essentially normal, except the 
flexion of the PIP joint was 50 degree contracture, with 0-
100 noted as normal.  There was no indication that the right 
little finger dysfunction influence the adjacent fingers and 
their function, or the right hand as a whole.

A December 2004 VA outpatient treatment also shows that the 
veteran complained of pain in her fingers with some 
associated spasm.  

Later, private medical evidence shows treatment for the right 
little finger and a suggestion of surgery.  In particular, 
the physician recommends a palmar plate release and cross 
finger flap from ring to little finger.  See records from 
Roderique Centre for Hand & Upper Extremity Surgery.  

The veteran's August 2007 hearing testimony is consistent 
with the medical evidence.  She reported pain in her finger 
and the palm of her hand.  See hearing transcript at page 10.  
She reported pain when lifting things, such as the trays of 
mail she must lift in her work with the U.S. Postal Service.  
Id. at page 2-3.  
A review of the entire claims folder reveals that the 
evidence does not show that the veteran's right finger 
deformity meets the criteria for a compensable rating. The 
medical evidence shows the right ring finger has been 
described as deformed.  The veteran is able to make a fist 
with her fingers approximating her palm, and her grip has 
been described as 5/5, equal on both hands.  Other than the 
fixed flexion of the right little finger joint, motion exists 
in the remaining fingers.  The evidence does not show that 
the right little finger deformity warrants a compensable 
rating under DC 5227.  

The veteran has testified and offered statements concerning 
her right finger complaints and symptoms. Although she may 
testify as to symptoms she perceives to be manifestations of 
disability, the question of whether a disability is present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As such, the 
veteran's opinion in this regard is of limited probative 
value.

However, it is the Board's judgment that with application of 
the note following Diagnostic Code 5227 to the effect that 
consideration is to be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand, 
that a 10 percent rating may be assigned for the veteran's 
residuals of fracture of the left fourth finger under the 
rating criteria.  Subjective evidence of right little finger 
pain at finger and down the hand has been reported.  See 
hearing transcript at page 10, and October 2003 VA 
examination report.  She experiences spasm in the fingers.  
She testified that the finger interferes with her work.  The 
Board finds that the residuals of fracture of the right 
little finger, including ankylosis, limitation of motion, 
right finger pain, right hand pain are analogous to that 
associated with amputation of a ring finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  The rationale involves application of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 as well as 38 C.F.R. §§ 4.7 
and 4.3 to arrive at the conclusion that under criteria the 
service-connected residuals of an injury of the right little 
finger, warrant a 10 percent disability rating, but no more.  
In further support for this decision, the Board notes that, 
under 38 C.F.R. § 4.59, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her claim for a compensable rating for her 
right little finger disability.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2003 informing her of 
the evidence necessary to establish an increased rating.  She 
was notified of what was necessary to establish her claim, 
what evidence she was expected to provide, and what VA would 
obtain on her behalf.  The letter notified the veteran that 
it was her responsibility to ensure that all relevant 
evidence was received by VA and that she could obtain records 
on her own and send them to VA.  This letter satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

VA also has a duty to assist the veteran in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, her service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination in October 
2003 and the report is of record.  The veteran was also 
afforded a Board hearing and the August 2007 transcript is 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to her claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a 10 percent rating for residuals of a right 
little finger injury is granted, subject to regulations 
applicable to the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


